        Case 1:20-cv-03702-JPB Document 16 Filed 09/18/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICHARD LEE BROWN, ET AL.,            :
                                      :        CIVIL ACTION NO.:
                                      :        1:20-cv-3702-WMR
                                      :
                   Plaintiffs,        :
                                      :
            v.                        :
                                      :
SEC. ALEX AZAR, ET AL.,               :
                                      :
                   Defendants.        :

 JOINT MOTION FOR ENTRY OF PROPOSED BRIEFING SCHEDULE

      Plaintiffs Richard Lee (Rick) Brown, Jeffrey Rondeau, David Krausz, Sonya

Jones and the National Apartment Association (NAA) and Defendants Secretary

Alex Azar, U.S. Department of Health and Human Services, Acting Chief of Staff

Nina B. Witkofsky, and U.S. Centers for Disease Control and Prevention, having

conferred through undersigned counsel, respectfully move the Court to enter the

proposed briefing schedule set forth below, and state as follows:

1.    Plaintiffs filed an amended complaint in this matter on September 18, 2020.

2.    That same day Plaintiffs filed a motion for a preliminary injunction and an

unopposed motion for leave to file an oversized memorandum of law in support of

the motion for a preliminary injunction.



                                           1
        Case 1:20-cv-03702-JPB Document 16 Filed 09/18/20 Page 2 of 3




3.    Counsel for the parties have conferred and agree that, consistent with the local

rules, Defendants shall have14 days to file a written response to Plaintiffs’ motion

for a preliminary injunction.

WHEREFORE the parties respectfully request that the Court enter an order

confirming that Defendants’ deadline to file a written response to Plaintiffs’ motion

for a preliminary injunction is 14 days.

September 18, 2020

                                       Respectfully,

                                       /s/ James W. Hawkins
                                       James W. Hawkins
                                       Georgia State Bar No. 338767
                                       JAMES W. HAWKINS, LLC
                                       5470 Blair Valley Run
                                       Cumming, GA 30040
                                       V: 678-697-1278
                                       F: 678-540-4515
                                       jhawkins@jameswhawkinsllc.com

                                       /s/ Caleb Kruckenberg
                                       Caleb Kruckenberg
                                       Litigation Counsel
                                       New Civil Liberties Alliance
                                       1225 19th St. NW, Suite 450
                                       Washington, DC 20036
                                       caleb.kruckenberg@ncla.legal
                                       (202) 869-5210
                                       Admitted Pro Hac Vice
                                       Counsel for Plaintiffs




                                           2
         Case 1:20-cv-03702-JPB Document 16 Filed 09/18/20 Page 3 of 3




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing court filing has been prepared in 14-point

Times New Roman font and complies with LR 5.1, NDGa and LR 7.1(D), NDGa.

                                               /s/ Caleb Kruckenberg
                                               Caleb Kruckenberg
                                               Counsel for Plaintiffs

                          CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which sent

notification of such filing to all counsel of record.


                                               /s/ Caleb Kruckenberg
                                               Caleb Kruckenberg
                                               Counsel for Plaintiff
